





offerltrneppl05719fin_image1.jpg [offerltrneppl05719fin_image1.jpg]


Mr. John Neppl
[ADDRESS REDACTED]




May 7, 2019




Dear John,




1.
Offer and Position



We are very pleased to extend an offer of employment to you for the position of
EVP, Chief Financial Officer of Bunge Limited (the “Company”). You will report
directly to the Chief Executive Officer of Bunge. This offer of employment is
subject to the terms and conditions set forth in this letter and are conditioned
on your satisfactory completion of certain requirements, as more fully explained
below. We are looking forward to having you on the team leading this very
important area of the Company and helping to further Bunge's growth and
profitability.


2.
Start Date



Subject to satisfaction of the conditions described in this letter, your start
date will be May 29, 2019 (the “Start Date”)


3.
Duties



In your capacity as Chief Financial Officer, you will perform such duties and
responsibilities that are commensurate with your position and such other duties
as may be assigned to you from time to time by the Board of Directors of the
Company (the “Board”) or the Chief Executive Officer of the Company, consistent
with your role as a senior executive officer of the Company. You agree to devote
your full business time, attention and best efforts to the performance of your
duties and to the furtherance of the Company's interests. Notwithstanding the
foregoing, you may perform charitable and community activities and, subject to
the Board’s prior written approval, serve on the boards of other entities
(public or private), provided, that none of these activities interferes with the
performance of your duties under this letter or creates a conflict of interest.


4.
Location



Your principal place of employment will be at our corporate headquarters in
White Plains, New York, subject to business travel as needed to fulfil your
employment duties and responsibilities.




5.
Base Salary



In consideration of your services, you will be paid an initial base salary of
$700,000 per annum, subject to annual review by the Board for possible
increases, payable in accordance with the standard payroll practices of the
Company.


6.
Joining Considerations



You will be paid a one-time signing bonus of $500,000 (gross) within 60 days
following the Start Date. If your employment is terminated by the Company for
Cause (as defined in section 12) or if you resign your employment within 24
months of the Start Date, you agree to repay a pro rata amount of the gross
amount of the signing bonus based on the number of months worked during the
first 24 months. For example, if termination occurs for Cause or if you resign
after 12 months, you agree to repay 50% or $250,000 of the signing bonus amount.


As soon as practicable following the Start Date, you will also receive the
following one-time equity awards:


a)
A one-time equity award of 9,000 performance based restricted stock units that
will vest subject to the satisfaction of the Company based performance
objectives set forth in the award agreement on March 14, 2022.



b)
A one-time equity award of 14,000 restricted time based stock units that will
vest in equal thirds on June 1, 2020; June, 1 2021; and June 1, 2022.



These awards will be subject to the terms and conditions of the EIP and the
applicable award agreement.


To the extent permitted by applicable law, you authorize the Company to deduct
from any amount due to you, including your final paycheck and any severance
benefits, the signing bonus amount subject to repayment. If such deductions are
insufficient to reimburse the Company for the full amount owed, you will remain
personally liable for the remaining balance.


7.
Annual Bonus Program



You will be eligible to participate in the Company's Annual Incentive Plan (or
such successor plan) (the “AIP”). Your target bonus opportunity will be 100% of
your base salary with a maximum bonus opportunity of 240% of target. Actual
payments will be determined based on goals achieved against the applicable
performance goals established by the Compensation Committee of the Board of
Directors (the “Compensation Committee”), in its reasonable discretion for the
performance period. Your annual bonus opportunity will be subject to the terms
and conditions of the AIP (including timing of payments). For the 2019 calendar
year, the value of your AIP award will be prorated per your start date with the
Company.


8.
Long Term Incentive Program



You will be eligible for consideration for annual awards under the Company's
2016 Equity Incentive Program (or such successor plan) (“EIP”). The value of
this award is established annually by the Compensation Committee based on a
competitive analysis of Bunge's peer companies and other factors which impact
the business. Awards are typically granted in the form of stock options and
performance based restricted stock units during the first quarter of each year,
as determined by the Compensation Committee. Your first grant will be valued at
$2,000,000 and will be made in March 2020. All Long Term Incentive awards are
subject to the terms and conditions of the EIP.


9.
Relocation



You will be eligible to participate in Bunge’s relocation program for your move
to White Plains, New York. Bunge will cover temporary accommodation for the
first 30 days post your start date, and provide you a broker to assist with home
hunting services. Additional temporary commuting and living expenses to be based
in White Plains prior to your permanent relocation will be at your personal
expense.


10.
Benefits and Perquisites



You will be eligible to participate in the employee benefit plans and programs
generally available to U.S. salaried employees, subject to the terms and
conditions of such plans and programs. The Company will provide you with a
description of the plans and programs separately. You will be entitled to paid
time-off leave in accordance with the Company's policies in effect from time to
time. In addition, you will be eligible for the following supplemental benefits
for U.S. based Executive Committee members in accordance with the eligibility
and other provisions of such plans and programs:


a)
The Bunge Supplemental Excess Contribution Plan under which you will be credited
annually with an amount equal to the difference between (i) 8% of your salary
earned plus your annual bonus (AIP) earned and (ii) the amount of company
contributions credited to your accounts under the Savings (401-K) Plan and the
Bunge Excess Contribution Plan.

b)
Perquisite Allowance: A flexible allowance of $9,600 per annum payable in 24
installments per year.



The Company reserves the right to amend, modify or terminate any of its benefit
plans or programs at any time and for any reason. In addition, the Company will
provide you with coverage under the Company’s customary director and officer
indemnification arrangements, subject to applicable law.


11.
Severance



In the event your employment is involuntarily terminated by the Company without
''Cause" (as defined below) or you terminate your employment for Good Reason (as
defined below), you will receive a lump sum payment equivalent to 12 months of
your then prevailing base salary plus your target annual bonus (AIP).


Payment will be made within sixty (60) days following the date of your
termination of employment.
You will also receive a prorated portion of the AIP for the calendar year in
which you terminate employment based on a) the company and individual
performance goals achieved for the applicable performance period, and b) a
fraction where the numerator is the number of days in the fiscal year through
your termination date and the denominator is the total number of days in the
fiscal year, payable at the time that bonuses are payable to AIP participants
generally.


These payments will be subject to the timely execution and non-revocation of a
release of any employment related claims and covenants in form and substance
reasonably satisfactory to both you and Bunge.


Equity treatment in the event of severance is outlined by the terms of the EIP.


12.
Separation Resulting From A Change of Control



Unless specifically prohibited by the EIP, in the event of (i) the occurrence of
a Change of Control (as defined in the EIP) and (ii) a termination of your
employment by the Company without Cause or by you for Good Reason as defined in
Section 12 on or before the two year anniversary of the occurrence of a Change
of Control (the “Change of Control Treatment”), the following treatment shall
apply – and supersedes Section 11 above:


(a)
You will receive a lump sum payment equivalent to 24 months of your then
prevailing base salary plus two times your target annual bonus (AIP).



(b)
Any restrictions imposed on outstanding RSUs (as defined in the EIP), if any,
will be deemed to have expired;



(c)With respect to all outstanding Performance Units (as defined in the EIP) and
other performance-based awards, the Compensation Committee (i) shall determine
the greater of (x) the payout at the target number of Performance Units granted
for the entire Performance Period (as defined in the EIP) and (y) the payout
based upon the actual performance level attained as of the last day of the
calendar quarter immediately prior to the date of your termination without Cause
or resignation for Good Reason, in either case, after giving effect to the
accumulation of Dividend Equivalents (as defined in the EIP), and (ii) shall pay
to you the greater of such amounts, prorated based upon the number of complete
and partial calendar months within the Performance Period which have elapsed as
of the date of your termination without Cause or resignation for Good Reason (as
applicable). Payment shall be made in cash or in shares, as determined by the
Compensation Committee, in its discretion, on the 60th calendar day following
the date of your termination of employment with the Company;


(d)All outstanding and unvested Options and SARs (as such terms are defined in
the EIP) shall become immediately exercisable; and


(e)Any restrictions imposed on any outstanding and unvested Other Awards (as
defined in the EIP) shall be deemed to have expired.


In the event of a Change of Control, any or all outstanding Awards (as defined
in the EIP) may be assumed or replaced by the successor entity. In the
alternative, the successor entity may substitute equivalent Awards that include
the Change of Control Treatment or provide substantially similar consideration
to you as was provided to shareholders of the Company (after taking into account
the existing provisions of the Awards), which substantially similar
consideration shall include the Change of Control Treatment. In the event such
successor entity refuses to assume, replace or substitute Awards, on the terms
provided above, pursuant to a Change of Control, then notwithstanding any other
provision in the EIP to the contrary, such Awards shall have their vesting
accelerate as to all shares subject to such Awards immediately prior to the
Change of Control and then such Awards will terminate. In addition, in the event
such successor entity refuses to assume, replace or substitute Awards, on the
terms above, the Compensation Committee will notify you in writing that such
Awards will be exercisable for a reasonable period of time determined by the
Compensation Committee in its discretion, and such Awards will terminate upon
the expiration of such period. Awards need not be treated similarly in a Change
of Control.


For purposes of this Agreement, “Cause” shall mean termination of your
employment because of:
(a)    any willful act or omission or any act of gross negligence that
constitutes a material breach by you of this Agreement;


(b)    the willful and continued failure or refusal of you to substantially
perform the duties required of you as an employee of the Company;


(c)    your conviction of, or a plea of nolo contendere to, a felony, under U.S.
law or applicable state law or similar offense under non-U.S. law, or any
misdemeanor or similar offense under non-U.S. law involving moral turpitude
(other than any traffic- related offense);


(d)    any willful commission of an act of fraud, forgery, theft,
misappropriation or embezzlement; or


(e)    any other willful misconduct by you that is materially injurious to the
financial condition, business or reputation of, or is otherwise materially
injurious to, any member of the Bunge Group;


provided, however, that, if any such Cause relates to subsections (a) or (b) of
this Section 12, the Company may not terminate your employment for Cause unless
(i) the Company first gives you notice of its intention to terminate and of the
grounds for such termination within 90 days following such event and (ii) you
have not, within 30 days following receipt of such notice, cured such Cause in a
manner that is reasonably satisfactory to the Compensation Committee, or in the
event such Cause is not susceptible to cure within such 30-day period, the
Compensation Committee reasonably determines that you have not taken all
reasonable steps within such 30- day period to cure such Cause as promptly as
practicable thereafter.


For purposes of this Agreement, “Good Reason” shall mean any of the following:
(a)a failure by the Company to pay material compensation due and payable to you
in connection with your employment;


(b)a material diminution of your authority, responsibilities or positions set
forth in Section 3; or


(c)any relocation at the request of the Company to a location more than 50 miles
of your principal place of employment;


provided, however, that no event or condition described in this Section 12 shall
constitute Good Reason unless (i) you gives the Company written notice of your
objection to such event or condition within 90 days following the occurrence of
such event or condition, (ii) such event or condition is not corrected, in all
material respects, by the Company in a manner that is reasonably satisfactory to
you within 30 days following the Company’s receipt of such notice (or in the
event that such event or condition is not susceptible to correction within such
30-day period, you reasonably determine that the Company has not taken all
reasonable steps within such 30-day period to correct such event or condition as
promptly as practicable thereafter) and (iii) you resign from employment with
the Company not more than 30 days following the expiration of the 30-day period
described in the foregoing clause (ii).


13.
Restrictive Covenants.

As a condition of your employment and the benefits set forth in this letter, you
agree and acknowledge that you will be subject to the restricted covenants set
forth in the EIP award agreement applicable to your equity awards.


14.
Withholding



Any amounts paid to you as an employee of the Company will be subject to all
applicable withholdings and deductions.


15.
Share Ownership Requirements



You will be required to comply with the Company's share ownership requirements
as in effect from time to time. The existing share ownership guidelines are set
forth in Attachment A.


16.
At-will Employment



Your employment with the Company will be at-will, meaning that you or the
Company may terminate the employment relationship at any time, with or without
cause, and with or without notice and for any reason or no particular reason.
Although your compensation and benefits may change from time to time, the
at-will nature of your employment may only be changed by an express written
agreement signed by an authorized officer of the Company.


17.
Section 409A



All payments under this offer will be subject to all applicable tax withholdings
and payroll deductions. This offer letter is intended to comply with Section
409A of the Internal Revenue Code (“Section 409A”) or an exemption thereunder
and shall be construed and administered in accordance with Section 409A or an
applicable exemption. Any payments under this letter that may be excluded from
Section 409A either as separation pay due to an involuntary separation from
service or as a short-term deferral shall be excluded from Section 409A to the
maximum extent possible. For purposes of Section 409A, each installment payment
provided under this letter shall be treated as a separate payment. Any payments
to be made under this letter upon a termination of employment shall only be made
upon a "separation from service" under Section 409A. If payment of any amount
subject to Section 409A is triggered by a separation from service that occurs
while you are a “specified employee” (as defined by Section 409A) with, and if
such amount is scheduled to be paid within six (6) months after such separation
from service, the amount shall accrue without interest and shall be paid the
first business day after the end of such six-month period, or, if earlier,
within 15 days after the appointment of the personal representative or executor
of your estate following the Employee’s death. If any payment subject to Section
409A is contingent on the delivery of a release by you and could occur in either
of two years, the payment will occur in the later year.


18.
Clawback



Any amounts payable under this letter will be subject to any statute and/or
regulation and any policy (whether currently in existence or later adopted)
established by the Company that provides for the clawback or recovery of
compensation.


19.
Amendment.



This letter may only be amended or modified by a written agreement executed by
the parties to this letter or their respective successors or legal
representatives.


20.
Governing Law



This letter shall be subject to the laws of the state of New York, without
regard to conflict of law principles. The parties to this letter agree that any
litigation or other proceeding commenced by either party shall be commenced in
the federal or state courts of New York.


21.
Entire Agreement.



This letter and the referenced documents and agreements constitute the entire
agreement between you and the Company with respect to the subject matter hereof
and supersede any and all prior or contemporaneous oral or written
representations, understandings, agreements or communications between you and
the Company concerning those subject matters.


22.
Contingent Offer



This offer is contingent upon:


(a)Verification of your right to work in the United States, as demonstrated by
your completion of an I-9 form upon hire and your submission of acceptable
documentation (as noted on the I-9 form) verifying your identity and work
authorization within three days of your Start Date.


(b)
Satisfactory completion of reference checks and a background investigation.



(c)
Successful completion of a drug screen.



This offer will be withdrawn if any of the above conditions are not satisfied.




23.
Representations



By accepting this offer, you represent that you are able to accept this job and
carry out the work that it would involve without breaching any legal
restrictions on your activities, such as non- competition, non-solicitation or
other work-related restrictions imposed by a current or former employer. You
also represent that you will inform the Company about any such restrictions and
provide the Company with all relevant information, including any agreements
between you and your current or former employer describing such restrictions on
your activities. You further confirm that you will not remove or take any
documents or proprietary data or materials of any kind, electronic or otherwise,
with you from your current or former employer to the Company without written
authorization from your current or former employer, nor will you use or disclose
any such confidential information during the course and scope of your employment
with the Company.




John, I am delighted that you will be assuming the role of Chief Financial
Officer for Bunge. If this letter expresses your understanding of our agreement,
your signature below will indicate your acceptance of the terms herein. Should
you have any questions do not hesitate to call me.




Sincerely,












Deborah Borg


Chief Human Resources and Communications Officer Bunge Limited







Acceptance of Offer


I have read, understood and accept all the terms of the offer of employment as
set forth in the foregoing letter. I have not relied on any agreements or
representations, express or implied, that are not set forth expressly in the
foregoing letter and this letter supersedes all prior and contemporaneous
understandings, agreements, representations and warranties, both written and
oral, with respect to the subject matter of this letter.
John Neppl




Signed .....................................................






Date ........................................................



[ATTACHMENT A]


BUNGE LIMITED
SHARE OWNERSHIP GUIDELINES


To better align the personal interest of senior management with the interests of
Bunge's shareholders, the Board has established share ownership guidelines. The
guidelines detail the minimum amount of Bunge common shares senior executives
should hold. The guidelines took effect in 2005, and are required to be met
within five years* of their effective date or, if later, from when the
individual initially joins the Executive Committee.


The guidelines are based on a multiple of the executive's base salary. For
Bunge's Chief Executive Officer, the guideline is six times base salary. For
executives reporting directly to the Chief Executive Officer, the guideline is
three times base salary.


Shares deemed to be owned for purposes of the share ownership guidelines include
shares owned directly by the executive, hypothetical share units held under
Bunge’s deferred compensation plans, 50 percent of the value of unvested time
based restricted stock units and 50 percent of the difference between the
exercise price and the fair market value of Bunge’s common shares for vested,
in-the-money stock options. Unvested stock options and unearned
performance-based restricted stock units do not count towards achievement of the
guidelines. Senior executives are required to hold 50 percent of the net shares
they acquire through Bunge's long-term incentive plans (such as stock options or
restricted stock units) until the guideline is met, 100 percent if the guideline
has net been met following the expiration of the five-year accumulation period*


*Measured as of April 30th following the fifth anniversary of the date of
appointment. Acknowledged






Date:     



